Citation Nr: 1231129	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  05-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disorder, to include gastroesophageal reflux disease (GERD), acid reflux, and hiatal hernia, on a direct basis or as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO, which denied entitlement to service connection for a GI disorder, to include GERD, acid reflux, and hiatal hernia, on a direct basis or as secondary to service-connected PTSD.

In September 2011, the Board denied the Veteran's claim on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  

In April 2012, the Court granted the Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacated the Board's decision and remanded the claim to the Board for further proceedings consistent with the Joint Motion.  

The Board also notes that in the September 2011 decision, the Board, consistent with a November 2010 Court single Judge Memorandum Decision, remanded the claims for service connection for chronic sinus disorder, chronic bilateral knee disorder, tremors of the hands and low back disorder for additional development.   As the requested development has yet to be undertaken, these matters are not properly before the Board at this time and are referred to the RO for the appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that in the September 2011 decision, the Board failed to give adequate reasons and bases to support its decision to deny entitlement to service connection for a GI disorder, to include GERD, acid reflux, and hiatal hernia.  Specifically, the parties agreed that the Board's reliance on August and December 2008 VA examinations was error because these examinations were inadequate for the purpose of determining whether service connection was warranted for a GI disorder, to include GERD, acid reflux, and hiatal hernia.  It was concluded that the rationale was not sufficient for purposes of entering a decision.  

The Board notes that under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (see 38 C.F.R. § 3.310(b)).  In the Joint Motion, the parties agreed that the August and December 2008 VA examinations failed to adequately address this issue of aggravation of the claimed GI disorder by the service-connected PTSD.  To this end, there is general treatise evidence of record which tends to suggest a relationship between PTSD and gastrointestinal disorders.  Under these circumstances, the Board finds additional VA examination is necessary to address the etiology of this Veteran's claimed GI disorder, to include GERD, acid reflux, and hiatal hernia; specifically, whether the claimed GI disorder, to include GERD, acid reflux, and hiatal hernia was caused or aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), the need for additional evidence regarding his claim.  This letter should reflect all appropriate legal guidance.  Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated the Veteran for his claimed GI disorder, to include GERD, acid reflux, and hiatal hernia.  After the Veteran has signed the appropriate releases, previously unidentified and other outstanding records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should also be afforded a VA examination by the appropriate examiner to determine, if possible, the etiology of his GI disorder, to include GERD, acid reflux, and hiatal hernia.  The Veteran's claims folder must be made available for the physician's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All indicated tests and studies are to be performed.  Following the examination, the examiner is requested to provide an opinion as the following questions:

(a)  Is it as likely as not (50 percent chance or better) that the claimed GI disorder, to include GERD, acid reflux, and hiatal hernia is related to any in-service occurrence or event?

(b)  Is it at least as likely as not (50 percent chance or better) that the claimed GI disorder, to include GERD, acid reflux, and hiatal hernia is related to the service-connected PTSD?
  
(c)  If not, then is the claimed GI disorder, to include GERD, acid reflux, and hiatal hernia aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected PTSD?  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

A complete rationale must be given for all opinions and conclusions expressed with the medical bases for the conclusions set out.  Consideration of medical treatises should be noted.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


